

Exhibit 10.1 Agreement and Plan of Merger


AGREEMENT AND PLAN OF MERGER


THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of June 12, 2008,
is made and entered into by and between ISDERA NORTH AMERICA, INC., a New York
corporation (“Isdera-New York”) and ISDERA NORTH AMERICA, INC., a Nevada
corporation and a wholly owned subsidiary of Isdera-New York (“Isdera-Nevada”).
 
RECITALS
 
WHEREAS, Isdera-Nevada was formed in the State of Nevada on April 23, 2008 as a
wholly-owned subsidiary of Isdera-New York; and
 
 
WHEREAS, the board of directors of each of the Isdera-New York and Isdera-Nevada
deems it advisable and in the best interests of the Isdera-New York and
Isdera-Nevada, respectively, upon the terms and subject to the conditions herein
stated, that the Isdera-New York be merged with and into Isdera-Nevada and that
Isdera-Nevada be the surviving corporation (the “Merger”); and
 
 
WHEREAS, Isdera-New York will submit this Agreement for approval by written
consent of the holders of shares of common stock, $0.01 par value, of Isdera-New
York and Isdera-Nevada (the “Common Stock”).
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree that Isdera-New York
shall be merged with and into Isdera-Nevada on the terms and conditions
hereinafter set forth.


ARTICLE I
MERGER


1. Effective on the time the Articles of Merger are accepted for filing in New
York and the Certificate of Merger is accepted for filing in Nevada (the
“Effective Time”), Isdera-New York shall be merged with and into Isdera-Nevada
in accordance with the Nevada Revised Statutes (“NRS”) and the New York Business
Corporation Law (“NYBCL”), and the separate existence of Isdera-New York shall
cease and Isdera-Nevada (hereinafter sometimes referred to as the “Surviving
Corporation”) shall continue to exist under the name of Isdera North America,
Inc. by virtue of, and shall be governed by, the laws of the State of Nevada.  
 
ARTICLE II
CERTIFICATE OF INCORPORATION
OF THE SURVIVING CORPORATION


2. The Certificate of Incorporation of the Surviving Corporation shall be the
Certificate of Incorporation of Isdera-New York (as amended), as in effect
immediately prior to the Effective Time, unless and until thereafter amended as
provided by applicable law.
 
 
1

--------------------------------------------------------------------------------

 
ARTICLE III
BYLAWS OF THE SURVIVING CORPORATION


3. The Bylaws (as amended) of Isdera-New York shall be the Bylaws of the
Surviving Corporation as in effect immediately prior to the Effective Time.


ARTICLE IV
EFFECT OF MERGER ON STOCK
OF CONSTITUENT CORPORATIONS


4.1  At the Effective Time, each authorized share of common stock of Isdera-New
York, consisting of 500,000,000 shares of Common Stock, par value $0.001 per
share (the “New York Common Stock”), of which 4,284,400 shares are, as of the
date hereof, issued and outstanding, shall be converted into one (1) share of
common stock, par value $0.001 per share, of the Surviving Corporation (the
“Nevada Common Stock”).


4.2  At and after the Effective Time, each share of New York Common Stock shall
be cancelled and retired and, by virtue of the Merger and without further
action, shall cease to exist.


4.3  At and after the Effective Time, all documentation which prior to that time
evidenced and represented New York Common Stock shall be deemed for all purposes
to evidence ownership of and to represent those shares of Nevada Common Stock
into which the New York Common Stock represented by such documentation has been
converted as herein provided and shall be so registered on the books and records
of Isdera-Nevada. Each certificate representing common stock of the Surviving
Corporation so issued in the Merger shall bear the same legends, if any, with
respect to the restrictions on transferability as the certificates of Isdera-New
York so converted and given in exchange therefor, unless otherwise determined by
the Board of Directors of the Surviving Corporation in compliance with
applicable laws.


  4.4 If any certificate for shares of Nevada Common Stock is to be issued in a
name other than that in which the certificate surrendered in exchange therefor
is registered, it shall be a condition of issuance thereof that the certificate
so surrendered shall be properly endorsed and otherwise in proper form for
transfer, that such transfer otherwise be proper and that the person requesting
such transfer pay to the Company or its transfer agent any transfer or other
taxes payable by reason of issuance of such new certificate in a name other than
that of the registered holder of the certificate surrendered or establish to the
satisfaction of Isdera-Nevada that such tax has been paid or is not payable.
 
ARTICLE V
CORPORATE EXISTENCE, POWERS AND
LIABILITIES OF SURVIVING CORPORATION


5.1  On the Effective Time, the separate existence of Isdera-New York shall
cease and Isdera-New York shall be merged with and into Isdera-Nevada in
accordance with the provisions of this Agreement. Thereafter, the Surviving
Corporation shall possess all of the rights, privileges, powers and franchises
as well of a public as of a private nature, and shall be subject to all the
restrictions, disabilities and duties of Isdera-New York; and all rights,
privileges, powers and franchises of Isdera-New York, and all property, real,
personal and mixed, and all debts due to each of them on whatever account, as
well as stock subscriptions and all other things in action or belonging to
Isdera-New York, shall be vested in the Surviving Corporation; and all property,
rights, privileges, powers and franchises, and all and every other interest
shall be thereafter effectually the property of the Surviving Corporation as
they were of Isdera-New York, and the title to any real estate, whether by deed
or otherwise, vested in Isdera-New York shall not revert or be in any way
impaired by reason of the Merger; but all rights of creditors and all liens upon
any property of Isdera-New York shall be preserved unimpaired, and all debts,
liabilities and duties shall thenceforth attach to the Surviving Corporation and
may be enforced against it to the same extent as if said debts, liabilities and
duties had been incurred or contracted by it.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE VI
OFFICERS AND DIRECTORS
OF SURVIVING CORPORATION


6. At the Effective Time, the officers and directors of Isdera-New York shall
become the officers and directors of the Surviving Corporation, and such persons
shall hold office in accordance with the Bylaws of the Surviving Corporation or
until their respective successors shall have been appointed or elected and
qualified.


ARTICLE VII
APPROVAL BY STOCKHOLDERS;
AMENDMENT; EFFECTIVE TIME
 
7.1  This Agreement and the Merger contemplated hereby are subject to approval
by the requisite vote of the stockholders of Isdera-New York in accordance with
New York law. As promptly as practicable after approval of this Agreement by
such stockholders in accordance with applicable law, duly authorized officers of
Isdera-Nevada and Isdera-New York shall make and execute a Certificate of Merger
and Articles of Merger or other applicable certificates or documentation
effecting this Agreement and shall cause such document or documents to be filed
with the Secretaries of State of the States of Nevada and New York,
respectively, in accordance with the applicable Nevada and New York law.
 
7.2  The respective Boards of Directors of Isdera-Nevada and Isdera-New York may
amend this Agreement at any time prior to the Effective Time.


ARTICLE VIII
PAYMENT OF FEES AND FRANCHISE TAXES


8. The Surviving Corporation shall be responsible for the payment of all fees
and franchise taxes of Isdera-New York relating to or required to be paid in
connection with the Merger.


ARTICLE IX
TERMINATION OF MERGER


9. This Agreement may be terminated and the Merger abandoned at any time prior
to the Effective Time, whether before or after stockholder approval of this
Agreement, by the consent of the Board of Directors of Isdera-Nevada and the
Board of Directors of Isdera-New York.
 
ARTICLE X
 
 
MISCELLANEOUS AND GENERAL
 
 
10.1 The Merger is intended to be a tax-free plan or reorganization within the
meaning of Section 368(a)(1)(F) of the Internal Revenue Code of 1986, as
amended.
 
3

--------------------------------------------------------------------------------

 
 
10.2 This Agreement constitutes the entire agreement and supersedes all other
prior agreements, understandings, representations and warranties, both written
and oral, among the parties, with respect to the subject matter hereof.
 
 
10.3 The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.  If any provision of this
Agreement, or the application thereof to any person or any circumstance, is
determined by any court or other authority of competent jurisdiction to be
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.
 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers, all as of the day and year first above written.
 
 
 
 
 
ISDERA NORTH AMERICA, INC.,
a New York corporation
 
 
 
 
 
 
 
By:  
 
 

--------------------------------------------------------------------------------

Name: Jing Jiang
 
Title: Chief Operating Officer and Secretary

 
 
 
 
 
ISDERA NORTH AMERICA, INC.,
a Nevada corporation
 
 
 
 
 
 
 
By:  
 
 

--------------------------------------------------------------------------------

Name: Jing Jiang
 
Title: Chief Operating Officer and Treasurer

 





